Exhibit Teleconference Transcript 4QFY09 Results China XD Plastics April 15th, 2010 Transcript of Fiscal 2009 Year End Earnings Call This transcript has been edited for clarity. Operator: Good day ladies and gentlemen. Welcome to the China XD Plastics 4Q and Fiscal Year 2009 earnings conference call. My name is Nicole and I will be your operator for today. At this time, all participants are in a listen-only mode. Later we will conduct a question and answer session. As a reminder this conference is being recorded for replay purposes. I would now like to turn the conference over to your host for today's call, Ed Job.
